Motion Granted; Order filed May 2, 2013




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00269-CV
                                  ____________

                SONYA CHANDLER-ANDERSON, Appellant

                                        V.

  CHERYRL BEAUSOLEIL AND SUPERIOR GERIATRIC SERVICES,
                          Appellees


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-16868

                                   ORDER

      The notice of appeal in this case was filed March 21, 2013. To date, the
filing fee of $175.00 has not been paid. Appellant filed a motion requesting an
extension of time to pay the filing fee. The motion is granted and the court issues
the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before May 13, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM